94 F.3d 652
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jane RENNIE, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,* Defendant-Appellee.
No. 95-55399.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 5, 1996.**Decided Aug. 14, 1996.

Before:  D.W. NELSON, T.G. NELSON and THOMAS, Circuit Judges.


1
MEMORANDUM***


2
Since the parties are familiar with the facts, we need not recite them here.


3
Under 20 C.F.R. § 404.506, the Commissioner may waive recovery of overpayments if the recipient meets two requirements:  (1) recipient is without fault;  and (2) recovery would defeat the purpose of Title II of the Act or would be against equity and good conscience.  The recipient has the burden of proving that she was without fault.   Anderson v. Sullivan, 914 F.2d 1121, 1122 (9th Cir.1990).


4
Considering "all pertinent circumstances," including age, intelligence, and any physical, mental, educational, or linguistic limitations, pursuant to 20 C.F.R. § 404.507, the administrative law judge ("ALJ") found that Rennie, a well-educated woman with experience in tax preparation, accustomed to working with figures and calculations as well as complex legal and accounting concepts, was not without fault in receiving and accepting overpayments.


5
The ALJ's decision is supported by substantial evidence.


6
AFFIRMED.



*
 Pursuant to Pub.L. No. 103-296, the Social Security Independence and Program Improvements Act of 1994, the function of the Commissioner of Health and Human Services in Social Security cases was transferred to the Commissioner of Social Security effective March 31, 1995.  In accordance with section 106(d) of Pub.L. 103-296, Shirley S. Chater, Commissioner of Social Security, is substituted for Donna E. Shalala, Commissioner of Health and Human Services, as the defendant in this action


**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3